DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 6/15/2022.

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/18/2022.

Response to Arguments
The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
  The arguments in the response filed 6/15/2022 will be addressed below to the extent they apply to the current rejections.
Applicant’s arguments regarding the Hamersky references as primary reference are persuasive in view of the new claim limitations presented, particularly the requirement that the composition be an emulsion.  Applicants are directed to the new rejections presented below.
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16, 18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevgilili (US 2019/0201315) and  Hamersky (US 2019/0350819).
Gevgilili teaches a hair conditioning composition (reading on hair treatment compositions) comprising at least one amino functional silicone, at least one nonionic silicone polymer, at least one ampholytic polymer and water (abs).
Regarding claims 1(d), 13-14, 16(d) and 22(d): Gevgilili teaches that a suitable amino functional silicone for use is bis-cetearyl amodimethicone [0143], this is taught to be used in amounts ranging from 0.1 to about 10% [0161], which overlaps with the claimed ratios and overlapping ranges are prima facie obvious absent evidence of criticality. 
Regarding claims 14 and 21: Gevgilili teaches the nonionic silicone polymer to be divinyldimethicone/dimethicone copolymer which on “dimethicone” as recited by the instant claims.
Gevgilili teaches that the composition comprises water and can be in the form of an emulsion [0207].
Regarding claims 1(c), 9-12 and 16(c):  Gevgilili teaches the composition to comprise a non-silicone fatty compound, these can be used in amounts ranging from 0.1-20%, which overlaps with the claimed about 10% or more.  Suitable compounds for use include fatty alcohols [0254], cetyl esters, cetyl alcohols [0272], beeswax [0268], etc. It would have been prima facie obvious to use any of the taught fatty compounds within the taught amounts as these are specifically contemplated by Gevgilili and are expected to yield no more than one would expect from such an arrangement.
Regarding claims 1(b), 7-8, 16(b) and 22(b): Gevgilili teaches the inclusion of thickening agents, including hydroxypropyl guar, which can be used in amounts ranging from 0.01-10% [0289-0290] and the inclusion of hydroxypropyl guar is prima obvious and expected to yield no more than expected from such an arrangement.
Regarding claims  15, 16(f) and 22(f): Gevgilili teaches the inclusion of 1-15% of at least one water-soluble solvents, these include polyols, glycols, etc. [0035].  Specific examples include glycerin and propylene glycol and the use of either is prima facie obvious and expected to yield no more than expected from such an arrangement.
Regarding claim 18: Gevgilili teaches a kit comprising the hair conditioning composition and a shampoo (Gevgilili – claim 1).
Gevgilili teaches the composition to comprise at least one cationic surfactant (Gevgilili – claim 18 and [0209]).  Suitable surfactants for use include cetrimonium chloride, behentrimonium chloride, dicetyldimonium chloride, etc. [0249].  The total amounts of cationic surfactants used ranged from about 0.01-10% [0250].  THUs the use of both behentrimonium chloride and dicetyldimonium chloride is prima facie obvious and expected to yield no more than expected from such an arrangement.
While Gevgilili does not teach a single embodiment comprising the combination of claimed ingredients, Gevgilili teaches the combined use of these compounds and it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). 
Thus, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients including fatty alcohol, glycerin, amodimethicone, behentrimonium chloride, dicetyldimonium chloride, guar hydroxypropyl trimethylammonium chloride, etc. for application to the hair from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
However, Gevgilili, does not teach the weight ratio between  the di-alkyl dimonium halide (dicetyldimonium chloride) and the mono-alkyl trimonium halide (behentrimonium chloride) to be as recited by instant claims 1, 2-4, 16 and 22.
Hamersky discloses hair conditioning compositions comprising a polymeric structurant, fatty amphiphiles and a cationic surfactant [0001].   Hamersky further teaches that high melting point fatty compounds can be added in amounts ranging from 15-25% [0095], these include fatty alcohols such as cetyl alcohol, stearyl alcohol, behenyl alcohol and mixtures thereof [0100].  Hamersky teaches the formulation to further comprise about 0.5-25%, preferably about 5-15% of plasticizers which include of polyols selected from diglycerin, propylene glycol, ethylene glycol, butylene glycol, etc. [0105-0107].  Hamersky teaches that additional agents such as thickening agents can be added [0116] and Examples 1-7 exemplifies the use of .67-0.91% guar hydroxypropyl trimonium chloride, thus the use of this component in any of the compositions of Hamersky in the taught amounts is prima facie obvious and expected to yield no more than one would expect from such an arrangement.
Regarding claims 1(a), 4 and 5: Hamersky teaches that the cationic surfactants can be a mixture of two or more surfactants, such as a combination of a mono-long alkyl quaternized ammonium salt and a di-long alkyl quaternized ammonium salt, the cationic surfactant(s) is used in amounts ranging from about 1-25%, preferably about 5-10% [0084]. A suitable mono-alkyl long amine for use includes behenyl trimethyl ammonium salt, such as chloride salts [0090-0091], reading on behentrimonium chloride. A suitable di-long alkyl surfactants includes dicetyldimonium chloride [0094].  Hamersky teaches that when using the combination of a di-long alkyl quaternized ammonium salt with mono-long alkyl quaternized ammonium/amine salt, these are used at a weight ratio of 1:1 to 1:5 (which overlaps with the ratios recited by instant claims 1, 4, 16 and 22) in view of stability in rheology and conditioning benefits [0092].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gevgilili with those of Hamersky. One of skill in the art would have been motivated to use the di-long alkyl surfactants (such as dicetyldimonium chloride) and mono-long alkyl surfactants (such as behentrimonium chloride) in the weight ratios taught by Hamersky as this ratio is taught to be ideal in view of stability in rheology and conditioning benefits [0092].  One of skill in the art would have a reasonable expectation of success as Gevgilili teaches that one or more cationic surfactants including dicetyldimonium chloride and behentrimonium chloride can be added and both Gevgilili and Hamersky teaches hair conditioning composition comprising the same types of cationic surfactants in overlapping amounts, silicones, thickening agents, polyols, etc.
Regarding claims 2-3: As discussed above, Gevgilili teaches the total amounts of cationic surfactant used to range from about 0.01-10, and Hamersky makes obvious a weight ratio of di-long alkyl quaternized ammonium salt and mono-long alkyl quaternized ammonium/amine salt of 1:1 to 1:5, this provides concentration ranges of di-long alkyl quaternized ammonium salt and mono-long alkyl quaternized ammonium/amine salt that overlap with the ranges recited by instant claims 2-3.  For example, at a 1:1 both are calculated to be used in amounts ranging from .005-5%.
Regarding claim 6: Gevgilili teaches that cetrimonium chloride is a suitable surfactant for use and both Hamersky and Gevgilili teach that mixtures can be used and behentrimonium chloride and cetyl trimethylammonium salt are taught to be equivalent mono-long alkyl quaternized ammonium salt and the combination of equivalent compounds individually taught by the prior art to be used for the same purpose ( mono-long alkyl quaternized ammonium salt ) to create a third composition for the same purpose is prima facie obvious.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613